 Case: 4:21-cv-00499-JMB Doc. #: 14 Filed: 09/15/21 Page: 1 of 2 PageID #: 103




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


RICHARD EARL BROWN                            )
                                              )
       Plaintiff,                             )      Case#: 4:21-cv-00499-JMB
v.                                            )
                                              )
                                              )
KEVIN M. BARONI                               )
                                              )
       Defendant.                             )


                    DEFENDANT BARONI’S THIRD STATUS REPORT

       COMES NOW Defendant Kevin Baroni, by and through council, and pursuant to this

Court’s Scheduling Order, provides the following update of the underlying criminal case styled

State of Missouri v. Kevin M Baroni, Cause No. 2022-CR01842, pending in Div. 26 of the 22nd

Judicial Circuit of the State of Missouri. The case is scheduled for a status conference on

September 28, 2021. Discovery is ongoing. Counsel anticipates a trial setting in late 2021.

                                                     Respectfully submitted,

                                                     MILLIKAN LAW OFFICE, LLC


                                              By:    /s/ Brian P. Millikan__________
                                                     Brian P. Millikan, #50900MO
                                                     12180 Old Big Bend Road
                                                     Kirkwood Missouri 63122
                                                     (314) 621-0622 (Telephone)
                                                     (866) 640-0289 (Telefacsimile)
                                                     bmillikan@millikanlaw.com
 Case: 4:21-cv-00499-JMB Doc. #: 14 Filed: 09/15/21 Page: 2 of 2 PageID #: 104




                                 CERTIFICATE OF SERVICE

        Certificate of Service Signature of the foregoing is also certification that the foregoing
was filed electronically with the Clerk of the United States District Court for the Eastern District
of Missouri to be served by operation of the electronic filing system upon counsel of record, this
15th day of September, 2021.

                                               _/s/ Brian P. Millikan____
